CULLEN FUNDS TRUST ADDENDUM TO THE CUSTODY AGREEMENT THIS ADDENDUM dated as ofFebruary 2, 2009, to the Custody Agreement, dated as of June 28, 2000, as amended (the "Agreement"), is entered into by and between CULLEN FUNDS TRUST, a Delaware statutory trust (the "Trust") and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to modify the Agreement; and WHEREAS, Article XIV, Section 14.4 of the Agreement allows for its modification by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to modify/amend the following: A.The first paragraph of the Agreement shall be superseded and replaced with the following: This AGREEMENT, dated as of June 28, 2000, is entered into by and between Cullen Funds Trust (the “Trust”), a business trust organized under the laws of Delaware, acting with respect to the series of the Trust listed on Exhibit D attached hereto (as amended from time to time) (individually the “Fund” and collectively the “Funds”) and U.S. Bank, N.A., a national banking association (the “Custodian”). B.
